Citation Nr: 1534729	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-35 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a penis disability, to include a scar.  

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder, claimed as depression, to include as secondary to service-connected hernia.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a right inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

The Veteran served on active duty from April 1977 to October 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of November 2008 and March 2012 of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The November 2008 rating decision denied an increased rating for the Veteran's right inguinal hernia; a subsequent August 2009 rating decision increased his disability rating to 10 percent, effective the date of his claim.  The March 2012 rating decision denied entitlement to service connection for depression (without discussing the Veteran's previous final denial of this issue) and for a penis disability.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

For two separate reasons, the Veteran's claims must be remanded.

First, with respect to the Veteran's claim to reopen and his increased rating claim, the Veteran has perfected his appeals for both issues.  On his September 2009 substantive appeal for the increased rating issue, the Veteran requested a hearing before a member of the Board at his local VA office.  The Veteran was never scheduled for such a hearing, he has not withdrawn his request, and his representative has motioned to have the case remanded for a hearing.  Thus, this issue must be remanded in order that he be scheduled for his requested hearing.  

Though the Veteran did not request a hearing for his claim to reopen, the Board will remand this issue as well.  Thus, if the Veteran desires, he may present testimony on both issues, and one judge will issue a decision, avoiding piecemeal proceedings and further delay in the resolution of his claims.  

Second, with respect to the Veteran's claim of service connection for a penis disability, the Veteran filed a notice of disagreement (NOD) as to this issue in December 2012.  As this NOD was filed within one year of the March 2012 rating decision, it is considered timely.  

When there has been an adjudication by the RO and a timely NOD has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  As no statement of the case has been issued for this claim, this issue must be remanded as well.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide a statement of the case to the Veteran regarding the issue of entitlement to service connection for a penis disability.  Return this issue to the Board only if the Veteran perfects a timely appeal.

2.  Schedule the Veteran for a Travel Board hearing regarding the issues of whether new and material evidence has been presented to reopen a claim for service connection for a psychiatric disorder and for an increased rating for a right inguinal hernia at the Waco, Texas RO in accordance with his docket number.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

